    Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                       §
                                      §
        Plaintiff,                    §
                                      §
  vs.                                 §   Civil Action No. 1:17-cv-01803
                                      §
XEROX CORP., ACS TRANSPORT            §
SOLUTIONS, INC., XEROX                §
TRANSPORT SOLUTIONS, INC.,            §
CONDUENT INC., and                    §
NEW JERSEY TRANSIT CORP.,             §
                                      §
        Defendants.                   §

   MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DOCUMENT
                      PRODUCTION
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 2 of 9




       Plaintiff Bytemark, Inc. files this Motion to Compel Defendants Xerox Corp., ACS

Transport Solutions, Inc., Xerox Transport Solutions, Inc., Conduent Inc., and New Jersey Transit

Corporation (collectively, “Defendants”) to produce documents and information responsive to its

First and Second Sets of Requests for Production (RFPs) (Ex. A, Ex. B), including request

numbers 38-40 and 60-62. To date, Defendants have produced almost none of the information

requested by Bytemark, aside from a smattering of publicly available documents, even though this

information is clearly relevant to all of the claims in this case. For the reasons discussed herein,

Bytemark requests that the Court grant this Motion.

I.     BACKGROUND

       Bytemark sued Defendants on March 3, 2017, alleging, inter alia, breach of contract,

violation of the federal Defend Trade Secrets Act, misappropriation of trade secrets under New

York Law and the New Jersey Trade Secret Act, unfair competition, and unjust enrichment. Dkt.

#1, 74. Bytemark also has a pending motion before the Court to amend its complaint to add two

patent infringement claims. Dkt. #104. Central to all of the allegations are Bytemark’s visual

validation mobile ticketing applications and systems (including, but not limited to, its V3 Ticketing

Technology) and the accused New Jersey Transit app and MyTix app sold and offered for sale by

Defendants, which Bytemark alleges incorporate its proprietary technology.

       On December 27, 2018, Bytemark served its First Set of Requests for Production on

Defendants (“First Set of RFPs”). See Ex. A (Bytemark’s First Set of Requests for Production).

In its Requests, Bytemark sought, e.g., information including documents regarding the creation

and development of Defendants’ accused systems. For example, Request No. 32 stated:

       REQUEST NO. 32: All documents showing the inception and development of any
       of Defendants’ mobile ticketing application and/or system, including the MyTix
       application, including dates for each different design or model.




                                                 1
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 3 of 9




Id. at 9. In response to Bytemark’s thirty-seven requests for production, Defendants responded

with a collection of publicly available documents comprised mostly of annual reports and SEC

filings.     This production was nonresponsive to the vast majority of Bytemark’s requests.

Consequently, on February 14, 2019, Bytemark sent a letter advising Defendants of their failure

to provide documents in response to its First Set of RFPs, including documents regarding the

creation and development of the accused systems. See Ex. C (Bytemark Letter to Defendants,

2/14/2019).

           On March 11, 2019, Defendants stated: “we will make our confidential information

available promptly after we’ve had a chance to review and understand Bytemark’s alleged

trade secret information.” See Ex. D (March 2019 Email Chain), at 6 (emphasis added).

Defendants further stated that “[o]nce the protective order is entered, Defendants will produce

limited, responsive discovery that Defendants can reasonably ascertain is relevant to this case,”

and “[o]nce Bytemark has reviewed the information produced by Defendants, the parties will meet

and confer on any outstanding issues and Bytemark will serve a list of trade secrets it alleges

Defendants have stolen.” Id. at 4.

           On December 23, 2019, the Court entered its protective order. Dkt. #102. Despite their

earlier promise, Defendants did not, and have not, produced any additional discovery. Meanwhile,

on February 3, 2020, Bytemark produced documents covered under the protective order to

Defendants, and, the next day, Bytemark served its Second Set of Requests for Production

(“Second Set of RFPs”) requesting, inter alia, all versions of the accused New Jersey Transit app

and MyTix app, the original API documentation for the MyTix app, and the mobile application

source code for the first released version of the MyTix app. See Ex. B. For example, Request

Nos. 38-40 state:




                                                 2
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 4 of 9




        REQUEST NO. 38: All documents and communications shared between
        Bytemark and Defendants using Privia project management software.

        REQUEST NO. 39: All documents and communications shared between
        Bytemark and Defendants using YouSendIt, Google Drive, Dropbox, and any filing
        sharing and/or cloud-based system.

        REQUEST NO. 40: All documents and communications shared between
        Bytemark and Defendants between 2012 and 2016.

Id. at 5-6. Request Nos. 60-62 state:

        REQUEST NO. 60: All versions of the New Jersey Transit app and MyTix app.

        REQUEST NO. 61: The original API documentation for the MyTix app.

        REQUEST NO. 62: The mobile application source code for the first released
        version of the MyTix app.

Id. at 8.

        Once again, Defendants produced none of the requested documents and, instead, objected

to all of Bytemark’s requests. See Ex. E (Defendants’ Objections and Responses to Plaintiff’s

Second Set of RFPs); Ex. F (June 2020 Email Chain). On June 2, 2020, Bytemark emailed

Defendants about their refusal to produce any of these documents and met and conferred with them

shortly thereafter. See Ex. F, at 4-7. Bytemark informed Defendants that it would not be

withholding any discoverable material, and Bytemark further agreed—pursuant to

Defendants’ request—to make available for inspection on or around August 14th all of its

source code and confidential documents that include proprietary and trade secret-protected

information. Id. at 1-5. Bytemark extended this offer to Defendants several times. Id. Despite

Bytemark’s acquiescence to Defendants’ request, Defendants continued to deny Bytemark access

to the requested discovery. Id. On June 22, Defendants informed Bytemark that they were

“withholding” their “highly confidential engineering information …. subject to [their] objections

based on Bytemark’s failure to identify its trade secrets and make them available for inspection.”



                                                3
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 5 of 9




Id. at 2-3. Defendants further stated that they were “preparing for production financial documents

responsive to Bytemark’s RFPs” and would produce “a majority of” “a set of documents from the

Proposal Center that [Conduent] used with Bytemark.” Id. at 2. However, Defendants have yet

to produce this information, or any technical or non-publicly available information.

       On August 11, 2020, Defendants expressly rejected Bytemark’s offer to inspect its

confidential and trade secrets information. See Ex. G (June/August 2020 Email Chain), at 1-3.

Although Defendants have changed their position regarding discovery and Bytemark’s purported

obligation to specify its trade secrets with particularity as a prerequisite to receiving the requested

information, Defendants’ current position appears to be that they will not produce their source

code or confidential information unless Bytemark agrees to provide a trade secrets

misappropriation claim contention document that identifies with particularity each and every trade

secret that Bytemark claims Defendants misappropriated. See Ex. G.

       The parties filed a joint letter to the Court on December 10, 2020, requesting a hearing

relating to discovery issues. On December 14, 2020, the Court denied the parties’ request and

ordered that any motions related to the parties’ letter be filed by December 28, 2020. To date,

Defendants have not produced documents responsive to Bytemark’s forementioned discovery

requests.

II.    LEGAL STANDARD

       Federal Rule 26 provides that “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense. Fed. R. Civ. 26(b)(1). “Although not

unlimited, relevance, for purposes of discovery, is an extremely broad concept.” Bridges v. Corr.

Servs., No. 17-CV-2220, 2020 WL 6899695, at *4 (S.D.N.Y. Nov. 24, 2020) (quoting Condit v.

Dunne, 225 F.R.D. 100, 105 (S.D.N.Y. 2004)); see also Oppenheimer Fund, Inc. v. Sanders, 437




                                                  4
       Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 6 of 9




U.S. 340, 351 (1978) (noting that relevancy “has been construed broadly to encompass any matter

that bears on, or that reasonably could lead to other matter that could bear on, any issue that is or

may be in the case.”). “Generally speaking, discovery is limited only when it is ‘sought in bad

faith, to harass or oppress the party subject to it, when it is irrelevant, or when the examination is

on matters protected by a recognized privilege.” Trilegiant Corp. v. Sitel Corp., No. 09 Civ. 6492,

2011 WL 2693299, at *3 (S.D.N.Y. July 1, 2011) (quoting In re Six Grand Jury Witnesses, 979

F.2d 939, 943 (2d Cir. 1992)). “Once any possibility of relevance sufficient to warrant discovery

is shown, the burden shifts to the party opposing discovery to show the discovery is improper.”

Condit v. Dunne, 225 F.R.D. 100, 106 (S.D.N.Y. 2004) (citations omitted); In re Harcourt Brace

Jovanovich, Inc. Sec. Litig., 838 F. Supp. 109, 114 (S.D.N.Y. 1993).

III.    ARGUMENT

        Defendants provide no tenable reason for their refusal to comply with Bytemark’s requests

for production. The source code and documents requested by Bytemark—which pertain to the

accused systems at the center of this case—are clearly relevant to all of Bytemark’s allegations,

including breach of contract, misappropriation of trade secrets, unfair competition, and unjust

enrichment. Indeed, this information is crucial for Bytemark to prove its case. Although Bytemark

is aware of what confidential and proprietary information it has shared with Defendants, and

although Bytemark believes that Defendants are using its technology and related system,

Defendants alone have in their possession key information regarding the workings of their accused

systems.

        For example, Bytemark’s breach of contract claim alleges that Defendants breached the

parties’ NDAs and Teaming Agreements “by using and/or disclosing Plaintiff’s trade secrets and

other confidential information to outside parties without Plaintiff’s consent.” Dkt. #74, ¶¶ 73-83.




                                                  5
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 7 of 9




Under these confidentiality agreements, the parties agreed, inter alia, “that any trade secrets or

other confidential information shall remain the property of the originating party … and that the

Xerox Entities had a duty to exercise all reasonable care to preserve and protect Plaintiff’s trade

secrets and other confidential information from unauthorized access, use, disclosure, or theft,” that

Defendants “[could] not reproduce Plaintiff’s proprietary information in any form except as

necessary to accomplish the NDA’s intent,” and that “[Bytemark’s] inventions shall remain the

property of the originating party … [and] disclosure and protection of proprietary information

under the agreements shall be subject to the terms and conditions of the referenced NDAs.” Id. ¶¶

76-77. The information requested by Bytemark—e.g., “documents showing the inception and

development of any of Defendants’ mobile ticketing application and/or system, including the

MyTix application,” documents and communications shared between Defendants (including those

using project management software), and API documentation and source code for the MyTix

app—is key evidence as to whether Defendants breached the confidentiality agreements and

actually reproduced, used, disclosed and/or protected Bytemark’s confidential and

proprietary information, whether through the accused MyTix application or any other mobile

ticketing application and/or system.

       Likewise, Bytemark’s trade secrets misappropriation claims allege that Defendants have,

e.g., “intentionally, willfully, and maliciously misused trade secrets and/or confidential or

proprietary information or knowledge of Bytemark, and continue to do so, in breach of the

Confidentiality Agreements and in violation of a confidential relationship and duty,” have

“misappropriated Plaintiff’s trade secrets by using and/or disclosing them for their own economic

benefit,” and “misappropriated Plaintiff’s confidential information and trade secrets by using

and/or disclosing such confidential information and trade secrets by improper means for their own




                                                 6
     Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 8 of 9




personal gain.” Id. ¶¶ 84-124. Again, the information requested by Bytemark is vital evidence

as to whether Defendants actually misused and/or disclosed Bytemark’s confidential

information and trade secrets for their own economic benefit or personal gain.

       Additionally, Bytemark’s unfair competition claim alleges, e.g., that Defendants

“misappropriated Plaintiff’s labors and expenditures,” “exploited Plaintiff’s efforts and used its

intellectual property and confidential information for Defendants’ own commercial advantage,”

and “unlawful[ly] use[d] … Plaintiff’s trade secrets in Defendants’ applications that also have

substantially the same look and feel.” Id. ¶¶ 125-31. Bytemark’s unjust enrichment claim alleges,

e.g., that Defendants “have and continue to use and/or disclose Plaintiff’s trade secrets and

confidential information to develop and sell a competing mobile ticketing platform” and have

therefore “benefitted by saving the significant time and cost that they would otherwise have had

to incur to develop their own mobile ticketing platform.” Id. ¶¶ 132-40. Once again, the

information requested by Bytemark, including Defendants’ source code, documents relating

to the inception and development of Defendants’ accused systems, and communications

shared between Defendants, is crucial to support these allegations.

       Thus, it is apparent that Bytemark’s requests easily fall under Rule 26’s “extremely broad”

mandate, see Bridges, 2020 WL 6899695, at *4, and Defendants have not met their burden of

showing that discovery is improper, see In re Harcourt Brace Jovanovich, 838 F. Supp. at 114;

Condit, 225 F.R.D. at 106. Defendants’ unilateral decision to withhold relevant information and

their failure to produce any non-publicly available discovery to Bytemark is inappropriate and

impermissible. Defendants’ stonewalling is particularly egregious in light of (1) Bytemark’s

statement that it would not be withholding any discoverable material from Defendants and (2)

Bytemark’s concession to make available for inspection all of its source code and confidential




                                                7
      Case 1:17-cv-01803-PGG-KNF Document 120 Filed 01/06/21 Page 9 of 9




documents that include proprietary and trade secret-protected information prior to any production

of confidential or proprietary materials by Defendants. See Ex. F. Defendants’ demand that

Bytemark specify with particularity what Defendants have stolen as a precondition to receiving

any discovery relating to the development and technical aspects of Defendants’ accused systems

is unjustifiable and violates the Federal Rules, the Local Rules, and this Court’s precedent.

        No basis exists for Defendants’ refusal to produce discoverable information that is central

to this case (and which Defendants previously agreed to produce), and, accordingly, Bytemark

asks that the Court compel Defendants to produce the requested documents and information.

IV.     CONCLUSION

        For the foregoing reasons, Bytemark respectfully requests that its motion to compel be

granted in full.

Dated: December 28, 2020                             Respectfully submitted,

                                                     s/ Dariush Keyhani
                                                     Dariush Keyhani
                                                     Keyhani LLC
                                                     1050 30th Street NW
                                                     Washington, DC 20007
                                                     Telephone: (202) 748-8950
                                                     Fax: (202) 318-8958
                                                     dkeyhani@keyhanillc.com
                                                     Attorneys for Plaintiff




                                                 8
